        Case:19-18361-EEB Doc#:14 Filed:12/26/19                              Entered:12/26/19 22:11:28 Page1 of 2
                                               United States Bankruptcy Court
                                                   District of Colorado
In re:                                                                                                     Case No. 19-18361-EEB
Lauren Margaret-McLenn Gaitan                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1082-1                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 24, 2019
                                      Form ID: 218                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 26, 2019.
db             +Lauren Margaret-McLennan Gaitan,   11839 Ridge Pkwy,   Unit 1312,   Broomfield, CO 80021-6512

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 26, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 23, 2019 at the address(es) listed below:
              Harvey Sender    harveysender1@sendertrustee.com,
               hsender@ecf.axosfs.com;SPierce@sendertrustee.com
              Matt McCune    on behalf of Debtor Lauren Margaret-McLennan Gaitan matt@mccunelegal.com,
               berenice@mccunelegal.com,charles@mccunelegal.com,3718@notices.nextchapterbk.com
              US Trustee   USTPRegion19.DV.ECF@usdoj.gov
                                                                                            TOTAL: 3
Case:19-18361-EEB Doc#:14 Filed:12/26/19                      Entered:12/26/19 22:11:28 Page2 of 2
 (COB #218 voNORStmtPFM)(12/15)




                   IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Colorado ,
                                        HONORABLE Elizabeth E. Brown

 In re:
               Lauren Margaret−McLennan Gaitan

 Debtor(s)
                                                           Case No.:      19−18361−EEB
                                                           Chapter:       7
 SSN/TID
 Nos.    xxx−xx−2589


                                     NOTICE OF REQUIREMENT TO FILE A
                                  STATEMENT OF COMPLETION OF COURSE IN
                                     PERSONAL FINANCIAL MANAGEMENT

      Notice is hereby given that, subject to extremely limited exceptions, each debtor must complete an
 instructional course in personal financial management and file Official Form 423, "Debtor's Certification
 of Completion of Instructional Course Concerning Personal Financial Management," as evidence of
 course completion before a discharge can enter under chapter 7 (11 U.S.C. §727) . This course is
 different from and in addition to the credit counseling course that the debtor(s) must complete prior to
 filing for bankruptcy relief. Official Form 423 is available on the U.S. Court's website at
 www.uscourts.gov/bkforms/bankruptcy_forms.html on the Form's page or may be picked up from the
 Clerk's Office at 721 19th St., Denver, Colorado.

      Debtor(s) and/or debtor(s)' attorney is/are hereby notified that the debtor(s) should have filed Official
 Form 423 within 60 days after the first date set for the meeting of creditors under Section 341. Debtor(s)
 will now be allowed additional time, until 2/6/20 to file the completed Official Form 423 containing the
 financial management certificate number. In the event the certification is not filed on or before 2/6/20, the
 case will be closed without an entry of discharge.

      If the case is closed because of failing to file Official Form 423, the case cannot be reopened
 without full payment of the reopening fee. If the debtor(s) want a discharge, they must first ask the Court
 to reopen the case by filing a Motion to Reopen the case accompanied by the payment of the filing fee
 which is $260 for motions to reopen filed on and after January 1, 2007. After the case is reopened, the
 debtor(s) must then file Official Form 423 evidencing completion of an instructional course concerning
 personal financial management in order to receive a discharge. If the debtor(s) fail(s) to file Official Form
 423 within 30 days after the case is reopened, then the case will again be closed without the entry of a
 discharge.


 Dated: 12/23/19                                        FOR THE COURT:
                                                        KENNETH S. GARDNER, Clerk
                                                        United States Bankruptcy Court
                                                        U.S. Custom House
                                                        721 Nineteenth Street
                                                        Denver, CO 80202−2508
